Citation Nr: 1455109	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1993 to April 1995.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The June 2007 decision declined to reopen the service connection claim for bilateral hearing loss but relevant service department records had been associated with the claims folder prior to the decision on the matter.  The June 2012 Board recharacterized the service connection claim to reflect the proper de novo standard of review.  38 C.F.R. § 3.159(c) (2014).

On his October 2008 Appeal to Board of Veterans' Appeals, the Veteran requested a hearing in connection with his claim; however, he failed to appear for scheduled March 2010 and June 2011 Board hearings and the request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The Board remanded the appeal in June 2012 and June 2013 for additional development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The results of a VA examination, which included comprehensive diagnostic testing and evaluation, confirmed the Veteran does not have a ratable bilateral hearing loss disability as defined by VA standards.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in February 2007 and July 2013 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The claims file includes service treatment records, VA treatment records, and the Veteran's statements in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded VA audiology examinations in July and March 2013.  The examinations and the medical opinions are adequate to allow proper adjudication of the issue on appeal.  The examiner conducted complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

The Veteran claims entitlement to service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is included in 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran asserts that he has hearing loss that is related to his service aboard a naval ship and working in the laundry room.  He has stated that he "has to ask other people to repeat themselves and stated the [television] has to be loud in order for him to hear it."

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

No hearing loss was noted at his entrance examination in July 1993.  At his separation examination in March 1995, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
0
0
LEFT
-5
-10
5
-10
-10
    
This test shows no hearing loss.

The post-service evidence reflects that the Veteran's bilateral hearing loss does not currently meet the regulatory thresholds to be considered disabling.  An audiometric evaluation was performed at the VA examination in July 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
20
20
20
20
20
    
These results do not show hearing loss pursuant to 38 C.F.R. § 3.385.  The examiner reported that the use of the speech discrimination score is not appropriate for this Veteran because of "language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of pure tone average and speech discrimination scores inappropriate."

The examiner concluded that the Veteran's hearing loss is not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner provided the following rationale: "The Veteran had normal hearing sensitivity in both ears for all tested frequencies from 250 to 8000 Hz in both ears for today's test.  A review of his VA medical records indicate that he had normal hearing sensitivity in both ears during his C&P audio exam from March 7, 2013 and normal hearing sensitivity with excellent speech discrimination in both ears during his VA audio examination from June 10, 2009.  The Veteran's e-folder was reviewed in VBMS.  The Veteran's service records indicate that he had normal hearing sensitivity in both ears at entrance (July 15, 1993) and exit (March 15, 1995) to the service.  He did not experience any significant threshold shifts when comparing his exit exam to his entrance exam."

The Board notes that the results of the March 2013 VA examination were the same as the July VA examination.  Further, there are no post-service treatment records that document hearing loss.  Therefore, the current medical evidence documents that the Veteran does not have hearing loss that meets the criteria of 38 C.F.R. § 3.385.

In March 2010, the Veteran's representative submitted several forms, including a DD Form 2216 that purports to show the Veteran had hearing loss in his left ear during two evaluations conducted on March 27 and March 28, 1995.  

On March 27, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
05
15
LEFT
65
70
70
70
70

On March 28, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
10
LEFT
30
30
30
30
70

The Board notes that this was the same month as the Veteran's separation examination, which contained significantly different results.  Even were the Board to accept this as proof that the Veteran demonstrated hearing loss, the Veteran has failed to show any hearing loss at his current VA examinations, which indicates that he does not have any current hearing loss that meets the criteria of 38 C.F.R. § 3.385.  Without a current disability, service connection is not warranted.

The Board has considered the lay evidence of record.  Lay evidence is competent to report symptoms because this requires only personal knowledge as it comes to him or her through his or her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a lay person is not competent to conduct an audiology examination to determine whether his symptoms are the result of sufficient hearing loss such that VA would consider that hearing loss to be a disability for VA purposes.  Jandreau, 492 F.3d at 1377.

There is no competent evidence of record that shows that the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


